MEMORANDUM DECISION
                                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D),                                           Apr 19 2016, 5:26 am

this Memorandum Decision shall not be                                                   CLERK
                                                                                  Indiana Supreme Court
regarded as precedent or cited before any                                            Court of Appeals
                                                                                       and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ronald K. Smith                                          Gregory F. Zoeller
Muncie, Indiana                                          Attorney General of Indiana

                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

William E. Stanard,                                      April 19, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A02-1508-CR-1170
        v.                                               Appeal from the Delaware Circuit
                                                         Court
State of Indiana,                                        The Honorable Marianne L.
Appellee-Plaintiff.                                      Vorhees, Judge
                                                         Trial Court Cause No.
                                                         18C01-1405-FD-72



Altice, Judge.


                                          Case Summary




Court of Appeals of Indiana | Memorandum Decision 18A02-1508-CR-1170 | April 19, 2016              Page 1 of 6
[1]   Soon after beginning to serve an eighteen-month sentence on direct

      commitment to Delaware County Community Corrections (DCCC), William

      E. Stanard violated the terms of said commitment on four separate occasions.

      Stanard admitted the violations but argued they did not warrant revocation of

      his placement. The trial court disagreed and ordered Stanard to serve the

      remainder of his sentence in the Department of Correction (DOC). On appeal,

      Stanard argues that the trial court abused its discretion.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On May 5, 2014, the State charged Stanard with two counts of class D felony

      theft, which allegedly occurred on two consecutive days at the Walmart in

      Muncie, Indiana. Stanard pled guilty to one count of theft in exchange for

      dismissal of the other. The plea agreement further provided for an eighteen-

      month executed sentence to be served on electronic home detention. On March

      4, 2015, the trial court accepted the plea agreement and sentenced Stanard

      accordingly, allowing him to serve his eighteen-month sentence as a direct

      commitment to DCCC on house arrest with electronic monitoring. Stanard

      began his placement with DCCC on April 8, 2015.


[4]   Just over a month later, on May 14, 2015, the State filed a petition to revoke

      Stanard’s placement. The petition alleged that Stanard tested positive for

      alcohol on April 8, 15, and 30 and May 1, 2015, in violation of DCCC’s home



      Court of Appeals of Indiana | Memorandum Decision 18A02-1508-CR-1170 | April 19, 2016   Page 2 of 6
      detention rules. At the fact-finding hearing on June 22, 2015, Stanard admitted

      the violations, and the trial court so found.


[5]   The dispositional hearing was held on July 15, 2015. Stanard testified at the

      hearing and indicated that he has battled an addiction to alcohol most of his

      life. He asked the court to allow him to go back on home detention with day

      reporting to show accountability and to have the opportunity to take Antabuse

      to help him stop drinking. The trial court refused Stanard’s request, noting that

      he has had “plenty of opportunities” in the past to address his alcohol abuse.

      Transcript at 20. The court then revoked Stanard’s direct placement with

      DCCC and ordered the balance of his sentence to be served in the DOC.


                                             Discussion & Decision


[6]   On appeal, Stanard argues that because the violations exclusively involved

      alcohol consumption, “an appropriate sanction would have been one which

      addressed his alcohol problem, rather than executing the balance of his

      sentence.” Appellant’s Brief at 6. Stanard notes his expression of remorse for

      drinking, as well as his testimony that he would comply with all conditions and

      take Antabuse if returned to home detention.1




      1
        Stanard also asserts, without explanation, that this case is analogous to Ripps v. State, 968 N.E.2d 323 (Ind.
      Ct. App. 2012) (abuse of discretion found where a very slight violation was unintentionally committed by a
      sixty-nine-year-old defendant suffering from terminal cancer, who took steps to correct the technical violation
      upon discovering it). It is not.

      Court of Appeals of Indiana | Memorandum Decision 18A02-1508-CR-1170 | April 19, 2016               Page 3 of 6
[7]   For purposes of appellate review, we treat a hearing on a petition to revoke

      placement in a community corrections program the same as we do a hearing on

      a petition to revoke probation. Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999).

      Like probation, a defendant is not entitled to serve a sentence in a community

      corrections program. Id. Rather, such placement is a matter of grace and a

      conditional liberty that is a favor, not a right. Id. Once a trial court has

      exercised its grace in this regard, it has considerable leeway in deciding how to

      proceed when the conditions of placement are violated. See Prewitt v. State, 878
N.E.2d 184, 188 (Ind. 2007). “Accordingly, a trial court’s sentencing decisions

      for probation violations are reviewable using the abuse of discretion standard.”

      Id. We will find an abuse of discretion only where the decision is clearly

      against the logic and effect of the facts and circumstances. See id.


[8]   The trial court explained its reasons for ordering Stanard to serve the remainder

      of his sentence in the DOC:


                  1. Defendant has received the benefit of rehabilitative
                     opportunities in the [DOC], which have failed: Burglary,
                     a Class C felony, in Cause No. 57D01-8705-CF-0015;
                     Operating a Vehicle While Intoxicated Causing Serious
                     Bodily Injury (Cause No. 18D04-9801-DF-0004); Theft, a
                     Class D felony, with the Habitual Offender Enhancement
                     (Cause No. 33D02-0402-FD-0048).


                  2. Defendant has received the benefit of serving executed
                     sentences in the Delaware County Jail, without being sent
                     to the [DOC], and he has failed to take advantage of these
                     opportunities: Operating a Vehicle While Intoxicated, a
                     Class D felony (Cause No. 18C04-0208-FD-0270);

      Court of Appeals of Indiana | Memorandum Decision 18A02-1508-CR-1170 | April 19, 2016   Page 4 of 6
                 Disorderly Conduct, a Class B misdemeanor (Cause No.
                 18C05-0805-FD-0045); Operating a Vehicle While
                 Intoxicated, a Class A misdemeanor (Cause No. 18H01-
                 1005-CM-0993).


            3. Defendant has had the opportunity to rehabilitate himself
               through a prior direct commitment to electronic home
               detention and did not take advantage of that opportunity:
               Robbery, a Class C felony (Cause No. 18C03-0907-FC-
               0022).


            4. Defendant has had the opportunity to rehabilitate himself
               through supervised probation and did not take advantage:
               Driving While Intoxicated, a Class A misdemeanor
               (Cause No. 57E01-9007-CM-0649); Operating a Vehicle
               While Intoxicated Causing Serious Bodily Injury (Cause
               No. 18D04-9801-DF-0004).


            5. Defendant had the opportunity to serve the executed
               sentence as a direct commitment to electronic home
               detention in this case and committed four violations in less
               than One (1) Month.


            6. Defendant has a severe alcohol addiction, which the Court
               finds he should address in the [DOC], as all other options
               have failed.


            7. Defendant is requesting one last chance; however, as the
               cases cited above show, Defendant has received numerous
               “second chance” opportunities, and he has not taken
               advantage of them.


Appellant’s Appendix at 40-41.



Court of Appeals of Indiana | Memorandum Decision 18A02-1508-CR-1170 | April 19, 2016   Page 5 of 6
[9]    The trial court’s decision to deny Stanard’s request for yet another chance is

       amply supported by the record and, thus, not clearly against the logic and effect

       of the facts and circumstances. The trial court was well within its discretion

       when it ordered Stanard to serve the balance of his sentence in the DOC.


[10]   Judgment affirmed.


[11]   Robb, J. and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A02-1508-CR-1170 | April 19, 2016   Page 6 of 6